Citation Nr: 0522880	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has received to reopen 
the veteran's claim of entitlement to service connection for 
organic brain disorder, to include as secondary to gunshot 
wound, left neck.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.  

The issue of entitlement to service connection for organic 
brain disorder was previously denied by the Department of 
Veterans Affairs (VA) rating decision of September 2000.  A 
notice of disagreement to that determination was received in 
September 2000, and a statement of the case was issued in 
October 2000; however, no substantive appeal was received 
from the veteran.  Therefore, that determination became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 2002 
rating decision by the Houston, Texas, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD and organic brain disorder.  Although the 
RO adjudicated the issue of entitlement to service connection 
for organic brain disorder on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as whether new and material evidence has been submitted to 
reopen the claim for service connection for organic brain 
disorder.

In April 2005, the veteran testified over the phone in a 
hearing conducted by the undersigned Veterans Law Judge; the 
veteran accepted this hearing in lieu of a videoconference 
hearing.  A copy of the transcript of that hearing is of 
record.  At his hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In a September 2000 rating decision, the RO denied 
service connection for organic brain disorder.  The veteran 
did not perfect an appeal of that decision.  

3.  The additional evidence received since September 2000 
does not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for an organic 
brain disorder.  

4.  The record establishes that the veteran has a diagnosis 
of PTSD.  

5.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the veteran's PTSD has 
been causally related to a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 2000 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for an organic brain 
disorder, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f)(3) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in a letter dated in 
April 2000; the rating decisions of September 2000 and April 
2002; the statements of the case dated in October 2000 and 
June 2002; and the supplemental statements of the case dated 
in April 2004, July 2004, and October 2004.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in June 2000, August 2000, February 
2001, April 2002, June 2002, April 2003, and May 2004.  The 
available medical evidence is sufficient for adequate 
determinations of the issues addressed in this decision.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for an organic brain disorder 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The veteran entered active duty in September 1976.  The 
service medical records indicate that the veteran suffered a 
gunshot wound to the left neck in November 1978.  Of record 
is a medical board report dated in April 1979, which reflects 
diagnoses of a left brachial plexus injury, secondary to GSW 
of the left neck; left vocal cord paralysis, secondary to 
superior laryngeal nerve injury; syncopal episodes; and 
adjustment reaction to adult life with hysterical and 
depressive features.  

Based on the above, a rating action in May 1980 granted 
service connection for left upper brachial plexus injury, 
repair of left common carotid artery, syncopal episode, left 
vocal cord paralysis, and gunshot wound, left neck.  

Post service treatment records, including VA as well as 
private treatment records, dated from August 1985 to March 
2000, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
a psychiatric disorder variously diagnosed.  In September 
1996, the veteran was hospitalized for relapse of symptoms of 
psychosis; the pertinent diagnosis was mood disorder with 
acute depression; and drug dependency.  He was readmitted in 
March 1997 because of relapse of symptoms of organic brain 
dysfunction, secondary to bullet injury to the cervical area 
and head.  A January 1998 treatment report reflects a 
diagnosis of major depression and organic brain syndrome by 
history.  In September 1998, the veteran was diagnosed with 
schizophrenia, chronic, undifferentiated, with acute 
exacerbated organic brain dysfunction secondary to bullet 
injury to the cervical area and head.  

Among the above records is a report of a psychiatric 
evaluation, conducted by Dr. G. K. Ravichandran in May 1999, 
indicating that the veteran was previously seen a year ago 
due to problems of depression, anxiety, easily frustrated and 
impulsiveness.  The diagnostic impression was major 
depressive disorder, severe with psychotic features; and 
organic mood disorder.  In a medical statement, dated in June 
2000, Dr. Ravichandran verified that the veteran had post-
traumatic organic brain syndrome secondary to gunshot injury 
with fragments of a bullet in the left side of the neck near 
spinal cord.  Dr. Ravichandran indicated that he has known 
the veteran since 1985; and, he noted that the veteran has 
struggled because of neurological and psychiatric problems as 
a result of his gunshot wound.  

On the occasion of a VA examination in August 2000, the 
veteran indicated that he had heard voices in the past few 
years.  Following a mental status examination, the examiner 
noted that abstract thinking is disrupted in organic brain 
syndrome, but the veteran's abstract thinking was normal.  
The examiner indicated that he did not notice any organic 
brain syndrome in the veteran.  The examiner observed that 
the veteran had problems with drugs, but he noted that he had 
been off drugs for the past two years.  The examiner 
concluded that there was no organicity secondary to the 
bullet wound in the neck.  The pertinent diagnosis was 
depression.  

By a rating action in September 2000, the RO denied the 
veteran's claim for organic brain syndrome, secondary to the 
service-connected gunshot wound to the left neck.  This 
decision was based on a finding that the evidence did not 
show that organic brain syndrome was related to the service-
connected condition of gunshot wound, nor was there any 
evidence of organic brain syndrome during military service.  
The veteran did not perfect an appeal to this decision by 
submitting a substantive appeal (VA Form 9); therefore, that 
decision became final.  

The veteran was afforded another VA examination in November 
2000, at which time he reported being shot in the left side 
of the neck; as a result of that injury, the veteran reported 
problems with frequent headaches and weakness in the right 
side.  The veteran also reported that he had been hearing 
voices and he felt depressed.  The pertinent diagnosis was 
major depressive disorder with depression.  The examiner 
explained that the veteran's medical problems consisted of a 
gunshot wound on the left side of the neck.  The examiner 
further noted that the veteran's gunshot wound was 
responsible for his moderate depression.  The examiner 
indicated that the veteran had been unemployed for the last 6 
years because of his chronic depression; and, that depression 
could be secondary to his gunshot wound on the left side of 
the neck and chronic headaches.  

During another VA examination in February 2001, the veteran 
reported that he had abused various illegal drugs for many 
years.  The veteran indicated that he had been separated from 
his wife for the last eight years; as a result, he became 
more nervous, socially isolated and depressed.  The pertinent 
diagnoses were psychotic disorder, not otherwise specified 
(NOS), with depression and organic features, and antisocial 
personality disorder with history of substance abuse.  It was 
the impression of the VA examiner that, at the present time, 
the veteran's depression was related to separation from his 
wife and son.  The examiner stated that, at the present time, 
the veteran did not feel depressed because of his gunshot 
wound of the neck.  

Medical evidence of record, dated from March 2002 through 
November 2002, including VA as well as private treatment 
reports, reflect ongoing clinical evaluation and treatment 
for a variously diagnosed psychiatric disorder.  Of record is 
a medical statement from Dr. G. K. Ravichandran, dated in 
April 2002, indicating that the veteran had a known history 
of PTSD and clinical major depression with psychotic 
features.  In a medical statement, dated in June 2002, 
another private physician certified that the veteran had been 
diagnosed with PTSD and depression.  In yet another medical 
statement dated in July 2002, Dr. Ravichandran indicated that 
the veteran had known history of PTSD secondary to his 
gunshot wound injury while he was in military service.  

In February 2003, the veteran was admitted to a hospital with 
a long history of a major depressive disorder with PTSD; 
relapse; not taking medication as prescribed.  The veteran 
reported hearing suicidal voices.  He admitted to using 
cocaine in the past, but denied any current use.  The veteran 
was admitted to the adult psychiatric unit where psychoactive 
medications were initiated as well as psychosocial 
intervention and therapy.  The veteran underwent a 
psychiatric evaluation.  The final diagnoses were major 
depression with psychotic features and PTSD.

During a clinical visit at the VAMC in February 2003, the 
veteran reported difficulty sleeping due to nightmares 
involving the shooting during service.  The veteran also 
reported anxiety triggered by watching television shows 
involving guns.  He also indicated that the nightmares 
triggered the use of drugs which, in turn, caused loss of 
relationship and work.  Following an evaluation, the veteran 
was diagnosed with anxiety disorder with features of PTSD, 
and depression.  The examiner explained that the veteran had 
features of PTSD, but a full diagnosis could not be made 
based on his history as well as the confounding history of 
his substance problems.  An April 2003 VA treatment report 
reflects a diagnosis of anxiety disorder with features of 
PTSD, and depression.

In a medical statement, dated in April 2003, Dr. Ravichandran 
reported that the veteran was again hospitalized that month; 
he stated that the veteran had known history of PTSD, and 
organic mood disorder with psychosis.  In a subsequent 
statement, dated in May 2004, Dr. Ravichandran indicated that 
the veteran had been under his psychiatric care for over 15 
years; he stated that the veteran had a known history of 
major depressive disorder, PTSD secondary to gunshot injury 
to his neck, and mild organic brain syndrome.  Dr. 
Ravichandran also noted that the veteran had been variously 
diagnosed as suffering from schizophrenia and he did have 
nightmares about his gunshot injury to the neck.  Dr. 
Ravichandran stated that the veteran had been misdiagnosed as 
having mild organic brain syndrome, but it was primarily as a 
result of the complications of the PTSD.

The veteran was seen at a VA clinic in August 2004, 
complaining of having nightmares about being shot.  Following 
a mental status examination, the examiner stated that the 
veteran had typical symptoms of PTSD, more evident after 
sobriety. The pertinent diagnosis was PTSD.  

At his phone hearing in April 2005, the veteran indicated 
that he tried to keep to himself because he had a problem 
with anger; he stated that he tried to limit his interaction 
with people because he had a tendency to get into arguments.  
He also reported problems getting along with coworkers.  
Submitted at the hearing were VA outpatient treatment 
reports, dated from February 2005 to March 2005, which 
reflect diagnoses of PTSD.  Also submitted was a lay 
statement from an individual who reported having known the 
veteran for 20 years.  He noted that, since that time, the 
veteran has suffered from nightmares and flashbacks involving 
the incident in service in which he was shot in the neck.  


IV.  Legal analysis.

A.  New and material evidence to reopen a claim of 
entitlement to service connection for organic brain disorder.

The RO denied service connection for an organic brain 
disorder in September 2000.  The evidence received subsequent 
to September 2000 consists of a significant amount of medical 
records, including private treatment records, medical 
statements, and VA medical records.  These records reveal 
treatment for several disabilities, including a psychiatric 
disorder variously diagnosed.  The Board concludes that the 
additional medical evidence was not before the RO when it 
denied service connection for an organic brain disorder in 
September 2000.  While new, the evidence is not material 
because it does not indicate that the veteran currently 
suffers from an organic brain disorder which is related to 
any incident of service.  Rather, in a medical statement 
dated in May 2004, Dr. Ravichandran opined that the veteran 
had been misdiagnosed as having an organic brain disorder, 
and that the veteran's symptoms were primarily as a result of 
the complications of his PTSD.  

Thus, this evidence is not material because it does not tend 
to prove that the veteran currently has an organic brain 
disorder.  Consequently, while this evidence is new, it does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2004).  Accordingly, the 
Board concludes that because evidence that is both new and 
material has not been introduced into the claims file since 
the September 2000 denial, the claim of entitlement to 
service connection for an organic brain disorder may not be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004).  

Finally, the Board points out that any lay statements and 
testimony offered by the veteran to the effect that he 
suffers from an organic brain disorder as a result of his 
service in the military are insufficient to reopen his claim 
under 38 U.S.C.A. § 5108 (West 2002).  Essentially the same 
contentions were made at the time of the prior decision, so 
merely reiterating them now, many years later, is not new 
evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  In the absence of evidence tending to establish the 
existence of an organic brain disorder that is related to 
military service or an in-service injury, the Board concludes 
that new and material evidence sufficient to reopen the claim 
has not been submitted.  

B.  Service Connection for PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). 

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

The evidence shows that, during his period of active duty, 
the veteran sustained a gunshot wound to the left neck; the 
left common carotid artery was severed, and he required a 
patch graft.  The veteran testified that, since that time, he 
has experienced nightmares and flashbacks involving the 
shooting.  Based on this information, the evidence 
establishes the in-service stressor.

Furthermore, the record is replete with diagnoses of PTSD, 
all based on the veteran's reported in-service stressor.  
Significantly, in several statements Dr. Ravichandran, who 
has treated the veteran for over 15 years, has indicated that 
the veteran suffers from PTSD secondary to his gunshot wound 
injury.  Specifically, in a May 2004 medical statement, Dr. 
Ravichandran noted that the veteran experienced a very 
stressful situation while he was in military service, and he 
continued to experience problems as a result of the injury to 
the neck.  Dr. Ravichandran explained that the veteran has 
been misdiagnosed as having mild organic mental syndrome, but 
that his symptoms are primarily as a result of the 
complications of PTSD.  Additionally, a VA progress note, 
dated in August 2004, reflects that a VA examiner confirmed a 
diagnosis of PTSD, based on veteran's report of nightmares 
and flashbacks about being shot in the neck. 

Therefore, the evidence of record demonstrates that the 
veteran has been diagnosed with PTSD on the basis of the 
aforementioned in-service stressor.  This medical evidence 
not only shows that the veteran has been diagnosed with PTSD 
in accordance with DSM-IV, but that there is a link between 
the diagnosis and the established in-service stressor.  
Accordingly, resolving doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of service 
connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for an 
organic brain disorder is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


